16 Mich. App. 664 (1969)
168 N.W.2d 620
PEOPLE
v.
HUNT
Docket No. 3,879.
Michigan Court of Appeals.
Decided March 28, 1969.
*665 Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, Ronald J. Taylor, Prosecuting Attorney, and Tat Parish, Assistant Prosecuting Attorney, for the people.
Wilbur Schillinger, for defendant.
BEFORE: McGREGOR, P.J., and R.B. BURNS and DANHOF, JJ.
PER CURIAM:
Defendant appeals his conviction of armed robbery, CLS 1961, § 750.529 (Stat Ann 1969 Cum Supp § 28.797), and sentence to prison for not less than 20 years nor more than 50 years. He raises 4 questions: (1) was defendant's arrest without warrant for armed robbery and subsequent conviction based thereon erroneous; (2) did the questioning of defendant prior to the appointment of an attorney for him constitute error; (3) must the prosecution introduce the same evidence at trial as introduced at the preliminary examination; (4) was the sentence given the defendant too harsh?
The record reveals sufficient facts and circumstances within the arresting officer's knowledge to constitute probable cause to arrest without warrant. See People v. Sansoni (1968), 10 Mich. App. 558, 564-566. Defendant was apprised of his rights at the time of the questioning but did not request appointment of counsel; furthermore the record contains evidence that defendant's statements were voluntarily given and no objection to their admission was made at trial. See People v. Gollman (1966), 3 Mich. App. 463. The contention that the prosecution must introduce the same evidence at *666 trial as introduced at the preliminary examination is without merit. See People v. Likely (1966), 2 Mich. App. 458, 460. Defendant's sentence is within the statutory limits and not reviewable by this Court. See People v. Doran (1967), 6 Mich. App. 86.
Affirmed.